Citation Nr: 0900965	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent disabling for residuals of a right Achilles tendon 
rupture.

2.  Entitlement to an effective date prior to February 3, 
2005, for the grant of service connection for residuals of a 
right Achilles tendon rupture.

3.  Entitlement to service connection for ischemic heart 
disease.

4.  Entitlement to service connection for purified protein 
derivative or positive purified protein (of tuberculin), 
tuberculosis test.

5.  Entitlement to service connection for arthritis of the 
lumbar spine, to include as secondary to service-connected 
residuals of a right Achilles tendon rupture.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issues of entitlement to an initial evaluation in excess 
of 20 percent disabling for residuals of a right Achilles 
tendon rupture; entitlement to service connection for 
ischemic heart disease; entitlement to service connection for 
purified protein derivative or positive purified protein (of 
tuberculin), tuberculosis test; and entitlement to service 
connection for arthritis of the lumbar spine are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran did not submit a claim, either formal or 
informal, for service connection for residuals of a right 
Achilles tendon rupture until February 3, 2005.


CONCLUSION OF LAW

Entitlement to an effective date prior to February 3, 2005, 
for the grant of service connection for residuals of a right 
Achilles tendon rupture, is not warranted.  38 U.S.C.A. 
§§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to an effective date prior 
to February 3, 2005, for the grant of service connection for 
residuals of a right Achilles tendon rupture arises from his 
disagreement with the effective date following the grant of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The veteran argues that an earlier effective date is 
warranted for his residuals of a right Achilles tendon 
rupture because of a different claim he filed on April 28, 
2003.  As such, he maintains that the effective date of 
service connection should be April 28, 2003.

The basic facts are not in dispute.  As the RO noted, the 
veteran filed a claim on April 28, 2003 for non-service-
connected pension.  This claim did not in any way identify 
the veteran's residuals of a right Achilles tendon rupture or 
indicate a desire to seek service connection for this 
condition.  A claim of entitlement to service connection for 
residuals of a right Achilles tendon rupture was subsequently 
and first filed on February 3, 2005.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date 
the veteran's original claim for service connection for 
residuals of a right Achilles tendon rupture was filed with 
VA.  The April 28, 2003 claim did not identify any residuals 
of a right Achilles tendon rupture and did not indicate a 
desire to seek service connection for that disability.  In 
addition, the Board notes that an effective date of an award 
of service connection is not based on the earliest medical 
evidence showing a causal connection, but on the date that 
the application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Because the veteran did not file a formal 
or informal application for service connection for residuals 
of a right Achilles tendon rupture prior to February 3, 2005, 
VA is precluded, as a matter of law, from granting an 
effective date prior to February 3, 2005, for service 
connection for residuals of a right Achilles tendon rupture.


ORDER

Entitlement to an effective date earlier than February 3, 
2005 for the grant of service connection for residuals of a 
right Achilles tendon rupture is denied.


REMAND

The veteran seeks entitlement to an initial evaluation in 
excess of 20 percent disabling for residuals of a right 
Achilles tendon rupture; entitlement to service connection 
for purified protein derivative or positive purified protein 
(of tuberculin), tuberculosis test; and entitlement to 
service connection for arthritis of the lumbar spine.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

A review of the claims folder reveals that the veteran was 
granted Social Security Disability Insurance benefits.  
However, the records regarding this grant of benefits have 
not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the veteran's complete Social Security Administration (SSA) 
record.  Because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA 
put on notice of SSA records prior to issuance of final 
decision, Board must seek to obtain records); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992) (VA has statutory duty to acquire both 
SSA decision and supporting medical records pertinent to 
claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This appeal must be remanded to obtain the veteran's complete 
SSA record.

The most recent VA examination evaluating the veteran's 
service-connected residuals of a right Achilles tendon 
rupture was performed in June 2005.  Since that time, in an 
April 2006 private treatment note the veteran complained of 
increased pain in his right ankle.  As these private records 
indicate a worsening in the veteran's right Achilles tendon 
condition, the Board has no discretion and must remand this 
matter to afford the veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his right Achilles tendon rupture 
residuals.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

As noted above, the veteran seeks entitlement to service 
connection for ischemic heart disease.  The veteran was 
afforded a VA examination regarding his claim in October 
2003.  The examiner diagnosed the veteran with ischemic heart 
disease, status post myocardial infarction with residual 
metabolic equivalent units (METs) level of 3.0.  The examiner 
did not render an opinion on whether the veteran's current 
ischemic heart disease is related to the veteran's active 
service.  The Board notes that once VA undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claim for an 
examination.

The veteran also seeks entitlement to service connection for 
arthritis of the lumbar spine, which is currently diagnosed.  
The veteran contends that he has had pain in his spine since 
service.  A private treatment note, dated in April 2006, 
indicates that the veteran's current arthritis of his spine 
may be related to his active service or to his service-
connected residuals of a right Achilles tendon rupture.  
However, this statement does not indicate that the physician 
had the benefit of reviewing the entire record, to include 
the veteran's service medical records, when examining the 
veteran and in rendering his opinion.  To date, VA has 
neither afforded the veteran an examination nor solicited a 
medical opinion as to the onset and/or etiology of his 
arthritis of the lumbar spine.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As such, the Board has no discretion and must remand the 
claim for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

2.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of the right Achilles 
tendon rupture residuals.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
note in the examination report that the 
claims folder and the remand have been 
reviewed.  All indicated tests and 
studies should be performed.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

3.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any ischemic heart disease found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  If ischemic heart 
disease or any heart disease is 
diagnosed, the examiner should render an 
opinion as to whether it is more likely 
than not (meaning likelihood greater than 
50%), at least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's heart disease is related to 
or had its onset during service.  The 
examiner must provide a complete 
rationale for any stated opinion.  

4.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any arthritis of the lumbar spine found 
to be present.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  If arthritis of the 
lumbar spine is diagnosed, the examiner 
should render an opinion as to whether it 
is more likely than not (meaning 
likelihood greater than 50%), at least as 
likely as not (meaning likelihood of at 
least 50%), or less likely than not or 
unlikely (meaning that there is a less 
than 50% likelihood) that the veteran's 
arthritis of the lumbar spine had its 
onset during service.  If the examiner 
determines that the veteran's arthritis 
of the lumbar spine is not related to 
service, the examiner is asked to comment 
on whether the veteran's arthritis of the 
lumbar spine is proximately due to, the 
result of, or permanently aggravated by 
the veteran's service-connected residuals 
of a right Achilles tendon rupture.  The 
examiner is asked to comment on the 
veteran's reports of back pain since 
service.  The examiner must provide a 
complete rationale for any stated 
opinion.  

5.  Thereafter, readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted in full, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


